Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-20 have been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Thangamani United States Patent Application Publication 2016/0292065 Hereinafter T.
In regard to claims 1, 9, 18
T discloses a system for automatically recovering from software regression in a cloud computing environment, the system comprising: a resolution server communicatively coupled to the cloud computing environment, the resolution server including an electronic processor configured to: determine that a batch software update has been applied to the cloud computing environment; in response to determining that a batch software update has been applied, transmit a problem request to an event listener server; receive, from the event listener server, a problem statement including a stack trace; determine, based on the stack trace, a software feature indicator; transmit the software feature indicator to a root cause analyzer; receive, from the root cause analyzer, a change list indicator and a relevancy score associated with the change list indicator; and when the relevancy score exceeds a relevancy threshold, perform a mitigation action based on the change list indicator. (Figure 8 & Paragraphs 47-59)
In regard to claims 2,10, 20
T discloses the system of claim 1, wherein the electronic processor is further configured to in response to determining that the batch software update has been applied, initialize a batch update timer; and transmit the problem request to the event listener server when the batch update timer exceeds an update timer threshold. (Figure 4)
In regard to claims 3, 11
T discloses the system of claim 1, wherein the electronic processor is further configured to determine that a batch software update has been applied by receiving, from a software updater, a notification indicating that the software updater has pushed a batch software update to the cloud computing environment. (Figure 4; Item 184)
In regard to claims 4, 12
T discloses the system of claim 3, wherein the electronic processor is further configured to receive, from the software updater, metadata associated with the batch software update, the metadata including a plurality of key value pairs, each including a software feature and a code segment associated with the software feature; and determine the software feature indicator based on the stack trace and the plurality of key value pairs. (Paragraph 51)
In regard to claims 5, 13, 19
T discloses the system of claim 1, wherein the electronic processor is further configured to receive, from the software updater, metadata associated with the batch software update; determine, based on the metadata, whether a change list reversion mechanism exists for a change list identified by the change list indicator; and in response to determining that a change list reversion mechanism does not exist for the change list, perform the mitigation action by transmitting an electronic message to a change list owner of the change list. (Paragraph 53)
In regard to claims 6, 14
T discloses the system of claim 5, wherein the electronic processor is further configured to, in response to determining that a change list reversion mechanism exists for the change list, perform the mitigation action by executing the change list reversion mechanism. (Paragraph 53)
In regard to claims 7, 15 
T discloses the system of claim 6, wherein the change list reversion mechanism is one selected from the group consisting of a flight on rails service and a kill switch service. (Paragraph 53) 
In regard to claims 8, 16 T discloses the system of claim 1, wherein the problem statement is based on a failure threshold. (Paragraph 54) 
In regard to claim 17 T discloses the method of claim 9, further comprising: determining the relevancy score using a machine learning analysis of batch software update metadata. (Paragraph 37)
Response to Applicant s Remarks and Arguments
Arguments and remarks submitted to the Office have been fully considered and are not persuasive.
In regard the argument which states; “The cited reference does not, however, teach, suggest, or describe each recitation of these claims as amended hereby. At least some  of the reasons why Thangamani does not anticipate claims 1-20 are set forth below”
Examiner respectfully disagrees.
Examiner states that no amendment was received by the Office. In light of the conducted interview on the case, it was concluded that an amendment would be submitted to the Office, but when reviewed it appears that no amendment was submitted. Applicant is encouraged to submit the amendment as remarked to further prosecute the case. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.R./
/Amine Riad/
Primary Examiner